DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display device, comprising a combination of various elements as claimed, “a first scan line, a second scan line, and a first data line; a first pixel unit, comprising: a first main-active device, electrically connected with the first scan line and the first data line; a first sub-active device, electrically connected with the first scan line; a first main-pixel electrode, electrically connected with the first main-active device; and a first sub-pixel electrode, electrically connected with the first sub-active device, wherein a shape of the first main-pixel electrode is different from a shape of the first sub-pixel electrode; and a second pixel unit, comprising: a second main-active device, electrically connected with the second scan line; a second sub-active device, electrically connected with the second scan line; a second main-pixel electrode, electrically connected with the second main-active device; and a second sub-pixel electrode, electrically connected with the second sub-active device, wherein a shape of the second main-pixel electrode is different from a shape of the second sub-pixel electrode; and a first connection line, electrically connected with the first main-active device and the second sub-active device”, more specifically, the combination of “a second data line electrically connected with the second main-active device” as set forth in claim 1; “a second data line, a third data line, and a fourth data line, wherein the third data line is electrically connected with the first sub-active device; a third pixel unit, comprising: a third main-active device, electrically connected with the first scan line and the fourth data line; a third sub-active device, electrically connected with the first scan line and the second data line; a third main-pixel electrode, electrically connected with the third main-active device; and a third sub-pixel electrode, electrically connected with the third sub-active device, wherein a shape of the third main-pixel electrode is different from a shape of the third sub-pixel electrode; and a second connection line, electrically connected with the third sub-active device and the second main-active device” as set forth in claim 5; “a second data line, electrically connected with the first sub-active device; and a second connection line, electrically connected with the first sub-active device and the second main-active device” as set forth in claim 9; and “wherein the first main-pixel electrode comprises: a first main portion; and a plurality of first branching portions, connected with the first main portion, widths of the plurality of first branching portions decrease in a direction away from the main portion; and the first sub-pixel electrode comprises: a second main portion; and a plurality of second branching portions, connected with the second main portion, each of the second branching portions comprising a first connecting portion, a second connecting portion, and a third connecting portion sequentially connected, wherein the first connecting portion is connected to the second main portion, and an extending direction of the second connecting portion is different from an extending direction of the first connecting portion and an extending direction of the third connecting portion” as set forth in claim 12.

Claims 6-8 are allowed since they depend either directly or indirectly on the allowed claim 5.
Claims 10-11 are allowed since they depend either directly or indirectly on the allowed claim 9.
Claim 13 is allowed since it depends on the allowed claim 12.

Cited but not applied prior art:
	Su et al. (US 2008/0198290) disclose (Fig. 2B) a display device (par. [0003]: the present invention relates to a liquid crystal display panel), comprising: 

    PNG
    media_image1.png
    743
    537
    media_image1.png
    Greyscale


a first pixel unit (unit 200 on the bottom left), comprising: a first main-active device 230, electrically connected with the first scan line 210’ and the first data line 220; a first sub-active device 240, electrically connected with the first scan line 210’; a first main-pixel electrode 250, electrically connected with the first main-active device 230; and a first sub-pixel electrode 260, electrically connected with the first sub-active device 260, wherein a shape of the first main-pixel electrode is different from a shape of the first sub-pixel electrode
a second pixel unit (unit 200 on the upper left), comprising: a second main-active device 230, electrically connected with the second scan line 210; a second sub-active device 240, electrically connected with the second scan line 210; a second main-pixel electrode 250, electrically connected with the second main-active device 230; and a second sub-pixel electrode 260, electrically connected with the second sub-active device 240, wherein a shape of the second main-pixel electrode is different from a shape of the second sub-pixel electrode
a first connection line, electrically connected with the first main-active device 230 (on the bottom left) and the second sub-active device 240 (on the upper left) (Examiner notes: a first connection line or a wire that connected the first main active device 230 (on the bottom left) to the first main-pixel electrode 250 (on the bottom left) and connected the second sub-active device 240 (on the upper left) to the first main-pixel electrode 250 (on the bottom left). Therefore, said first connection line or said wire would be electrically connected with the first main-active device and the second sub-active device through the first main-pixel electrode.)
	However, Su et al. lack disclosure of a second data line electrically connected with the second main-active device (claim 1); a second data line, a third data line, and a fourth data line, wherein the third data line is electrically connected with the first sub-active device; a third pixel unit, comprising: a third main-active device, electrically connected with the first scan line and the fourth data line; a third sub-active device, electrically connected with the first scan line and the second data line; a third main-pixel electrode, electrically connected with the third main-active device; and a third sub-pixel electrode, electrically connected with the third sub-active device, wherein a shape of the third main-pixel electrode is different from a shape of the third sub-pixel electrode; and a second connection line, electrically connected with the third sub-active device and the second main-active device (claim 5); a second data line, electrically connected with the first sub-active device; and a second connection line, electrically connected with the first sub-active device and the second main-active device (claim 9); and wherein the first main-pixel electrode comprises: a first main portion; and a plurality of first branching portions, connected with the first main portion, widths of the plurality of first branching portions decrease in a direction away from the main portion; and the first sub-pixel electrode comprises: a second main portion; and a plurality of second branching portions, connected with the second main portion, each of the second branching portions comprising a first connecting portion, a second connecting portion, and a third connecting portion sequentially connected, wherein the first connecting portion is connected to the second main portion, and an extending direction of the second connecting portion is 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 3, 2021